Citation Nr: 1205525	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-06 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for corneal dystrophy, status post-bilateral penetrating keratoplasties.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel





INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO awarded service connection for corneal dystrophy, status post-bilateral penetrating keratoplasties, and assigned a 0 percent (noncompensable) disability rating, effective June 5, 2006.  In that same month, the Veteran filed a notice of disagreement (NOD) as to initial disability rating assigned.  The RO issued a statement of the case (SOC) in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.  

In January 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of this hearing is of record.  

In June 2011, the RO issued a supplemental SOC (SSOC) and rating action awarding the Veteran an initial, 20 percent rating  for corneal dystrophy, status post-bilateral penetrating keratoplasties, effective June 5, 2006.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for his bilateral eye disability, the Board has characterized his claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that, in October 2011, during the pendency of this appeal, the Veteran submitted a written statement to the Board, via his the congressional representative, in which he indicated that he was satisfied with the decision regarding his appeal (i.e., as reflected in the June 2011 SSOC) and wished to withdraw his appeal.  However, in November 2011, the Veteran submitted to the Board, again via his congressional representative, a written statement stating that he desired to continue his appeal.  In January 2012, the Board sent a letter to the Veteran's congressional representative indicating that the Veteran's October 2011 request to withdraw his appeal would be disregarded per the November 2011 letter.  Thus, the claim for a higher initial rating remains on appeal.  

For the reasons expressed below, the claim on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


REMAND

On his February 2009 VA Form 9, the Veteran indicated a desire for a Board hearing at a local VA office (i.e., a Travel Board hearing).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board).  

Here, there is no indication that the Veteran has yet been scheduled for a Travel Board hearing, and there is nothing of record that indicates the Veteran has withdrawn his request for a Travel Board hearing on the issue currently on appeal.  Accordingly, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


